DETAILED ACTION

This Office action follows the Restriction Requirement set forth on 8/18/2021 and is responsive to applicant’s reply filed on 10/18/2021. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Invention I, including claims 2-19 in the reply filed on 10/18/2021 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Information Disclosure Statement
The Information Disclosure Statements filed on 10/13/2020 and 1/8/2021 are being considered.

Drawings
The Drawings filed on 5/18/2020 are acceptable for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be 
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,825,500 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,335,069 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,277,160 (reference patent). the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,686,398 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 and 6-12 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shingleton et al. (US 20040261955) (‘Shingleton’).
	Claim 2, Shingleton provides a solar energy shade structure, comprising:

a plurality of solar panels 20;
a plurality of elongated structural members 24 coupled to the planar solar panel support structure ([0022]; Figs. 1-5, 7 and 8), the planar solar panel support structure supporting each solar panel of the plurality of solar panels with at least one elongated structural member from the plurality of elongated structural members (Fig. 2), wherein each solar panel of the plurality of solar panels is stationary relative to the planar solar panel support structure (Fig. 2); and
a plurality of vertical supports 26 connected to the planar solar panel support structure for supporting the planar solar panel support structure elevated above a surface (Fig. 2), wherein:
one of the plurality of solar panels is a front panel (20 front panel; Fig. 2),
another of the plurality of solar panels is a rear panel (20 rear panel; Fig. 2),
the solar energy shade structure has a panel density in a first direction (panel density of panels 20 in a first direction; Fig. 2),
the first direction is along a line extending from the front panel to the rear panel (line extending from 20 front panel to 20 rear panel; Fig. 2), and
the panel density is greater when fixing the front panel at a fixed angle that is inclined at less than 15 degrees relative to a horizontal plane than when the plurality of solar panels are inclined at an angle that is optimal for energy generation of a respective solar panel in the plurality of solar panels (Shingleton states that the panels can be mounted at an optimal angle for both electrical and wind performance [0025], but that the shade system is suitable for many functional uses and the modularity and 
In the event that applicant disagrees that Shingleton’s panel density is greater when fixing the front panel at a fixed angle that is inclined at less than 15 degrees relative to a horizontal plane than when the plurality of solar panels are inclined at an angle that is optimal for energy generation of a respective solar panel in the plurality of solar panels, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try positioning the plurality of solar panels such that the panel density is greater when fixing the front panel at a fixed angle that is inclined at less than 15 degrees relative to a horizontal plane than when the plurality of solar panels are inclined at an angle that is optimal for energy generation of a respective solar panel in the plurality of solar panels, with the reasonable expectation of increasing the amount of shade provided by the solar energy shade structure [0025], since Shingleton teaches that the solar energy shade structure can be customized to fit the needs of many different situations [0025], and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 6, Shingleton further teaches wherein the solar energy shade structure contiguously covers walkways ([0020], [0025]).
Claim 7, Shingleton further teaches wherein an arrangement of the plurality of solar panels is uninterrupted by service or access lanes [0030].

Claim 9, Shingleton further teaches wherein the plurality of solar panels are attached to the planar solar panel support structure such that each of the plurality of solar panels can be installed, serviced, and removed from below the planar solar panel support structure (Figs. 1-5).
Claim 10, Shingleton teaches all the limitations of claim 2 as above, but does not explicitly state a height of the planar solar panel support structure. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the planar solar panel support structure having a height, as measured between the surface and a bottom side of the planar solar panel support structure, being at least 18 feet, with the reasonable expectation of allowing various things such as large vehicles to fit under the planar solar panel support structure, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 11, Shingleton further teaches wherein the plurality of solar panels, on the planar solar panel support structure, are supported with spacing between at least some of the plurality of solar panels to allow sunlight to pass through the solar energy shade structure (spacing defined by non-solar or transparent panels 14 or 18).  
	Claim 12, Shingleton further teaches wherein each solar panel in the plurality of solar panels is disposed adjacent to an adjacent solar panel in the plurality of solar panels (two panels 20 may be placed next to each other; Figs. 1-4), each panel being separated from the adjacent solar panel by a fixed gap in the first plane (gap defined by non-solar or transparent panels 14 or 18 and/or spacing of elements 22; Fig. 2).  
Claims 3, 13 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 20040261955) (‘Shingleton’) in view of Klein (US 7481211).
Claim 3, Shingleton further teaches wherein the planar solar panel support structure further comprises a first plurality of structural beams extending in a second direction (elements 22 are beams extending in a second direction; Figs. 3-4). Shingleton does not teach a second plurality of structural beams. However, Klein teaches a solar energy shade structure comprising a solar panel support structure comprising a first plurality of structural beams (810, 820; Fig. 1) extending in a second direction (Fig. 2) 
Claim 13, Shingleton teaches a solar energy shade structure, comprising:
a solar panel support structure 22 comprising a first plurality of structural beams (elements 22 are beams) extending in a first direction (Fig. 1), wherein the solar panel support structure is supported by a plurality of vertical supports 26 above a surface (Figs. 1, 3 and 5);
a plurality of solar collection panels 20, each solar collection panel extending from a structural beam in the first plurality of structural beams (a first 22) to an elongated structural member coupled to an adjacent structural beam in the first plurality of structural beams (an adjacent 22) such that each solar collection panel in the plurality of solar collection panels is stationary relative to the solar panel support structure (Fig. 2), wherein:
one of the plurality of solar collection panels is a front panel (20 front; Fig. 2),

the third direction is along a line extending from the front panel to the rear panel (Fig. 2), and
the panel density is greater when a fixed angle is less than 15 degrees relative to a horizontal plane than when the plurality of solar collection panels are inclined at an angle that is optimal for energy generation (Shingleton states that the panels can be mounted at an optimal angle for both electrical and wind performance [0025], but that the shade system is suitable for many functional uses and the modularity and flexibility of the design allows significant customization to fit the needs of many different situations [0025] including orienting the panels at an angle of 4.76 degrees [0022]; note that panels 14 may be solar panels 20 [0020], thus Shingleton anticipates the claim).
In the event that applicant disagrees that Shingleton’s panel density is greater when a fixed angle is less than 15 degrees relative to a horizontal plane than when the plurality of solar collection panels are inclined at an angle that is optimal for energy generation, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try positioning the plurality of solar panels such that the panel density is greater when a fixed angle is less than 15 degrees relative to a horizontal plane than when the plurality of solar collection panels are inclined at an angle that is optimal for energy generation, with the reasonable expectation of increasing the amount of shade provided by the solar energy shade structure [0025], since Shingleton teaches that the solar energy shade structure can be In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Shingleton does not teach a second plurality of structural beams. However, Klein teaches a solar energy shade structure comprising a solar panel support structure comprising a first plurality of structural beams (810, 820; Fig. 1) extending in a second direction (Fig. 2) and a second plurality of structural beams (830, 850, 860; Fig. 1) extending in a third direction (Fig. 1), wherein the second direction and the third direction define a first plane (Fig. 1), wherein the first plurality of structural beams and the second plurality of structural beams form a planar arrangement of intersecting structural beams in said first plane (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the planar solar panel support structure further comprising a second plurality of structural beams extending in a third direction, wherein the second direction and the third direction define a first plane, wherein the first plurality of structural beams and the second plurality of structural beams form a planar arrangement of intersecting structural beams in said first plane, with the reasonable expectation of further supporting the solar panels.
	Claim 15, as modified above the combination of Shingleton and Klein teaches all the limitations of claim 13, and further teaches wherein the first plurality of structural beams and the second plurality of structural beams define a first plane and form a planar arrangement of intersecting structural beams in said first plane (Klein Fig. 1).
Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 17, Shingleton and Klein teach all the limitations of claim 13 as above. Shingleton is silent as to a majority of the plurality of solar collection panels being fixed at the angle that is non-optimal for energy generation of a respective solar panel in the majority of the plurality of solar collection panels, but results in optimal power density for the solar energy shade structure. However, Shingleton teaches that the solar energy shade structure may be customized to fit the needs of many different situations [0025]. The examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try arranging the solar panels such that a majority of the plurality of solar collection panels are fixed at the angle that is non-optimal for energy In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 18, Shingleton further teaches wherein the solar panel support structure partially covers at least one of a sitting area and a court yard (sitting area [0024]).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 20040261955) (‘Shingleton’) in view of Koller (US 20100000165). 
	Claim 4, Shingleton further teaches wherein the planar solar panel support structure at least partially covers at least one of a sitting area and a courtyard (sitting area [0024]). Shingleton does not teach wherein the planar solar panel support structure at least partially covers a building or structure. However, Koller teaches a solar energy shade structure wherein the planar solar panel support structure at least partially covers a building or structure and at least one of a sitting area and a courtyard [0006]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try having the planar solar panel support structure at least partially cover a building or structure and at least one of a sitting area and a courtyard, with the reasonable expectation of providing shade while also generating power in known .
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 20040261955) (‘Shingleton’) in view of Springs Preserve (photograph taken 7/29/2008 and cited in 15/094,760) (‘Springs’).
Claim 5, Shingleton further teaches the solar energy shade structure covering a parking lot [0025], but is silent as to covering a first group of parking spaces, a second group of parking spaces and a drive aisle with an arrangement of the plurality of solar panels that is uninterrupted by the drive aisle. However, Springs teaches a solar energy shade structure covering a first group of parking spaces (left side as shown in the photograph), a second group of parking spaces (right side as shown in the photograph) and a drive aisle (center aisle between the left and right parking spaces as shown in the photograph) with an arrangement of the plurality of solar panels that is uninterrupted by the drive aisle (see photograph). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the solar energy shade structure covering a first group of parking spaces, a second group of parking spaces and a drive aisle with an arrangement of the plurality of solar panels that is uninterrupted by the drive aisle, with the reasonable expectation of providing shade for cars and people in a parking lot.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 20040261955) (‘Shingleton’) in view of Klein (US 7481211) as above and further in view of Springs Preserve (photograph taken 7/29/2008 and cited in 15/094,760) (‘Springs’).
.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingleton et al. (US 20040261955) (‘Shingleton’) in view of Klein (US 7481211) as above and further in view of Koller (US 20100000165).
Claim 19, Shingleton and Klein teach all the limitations of claim 13 as above. Shingleton does not teach wherein the planar solar panel support structure at least partially covers a building or structure. However, Koller teaches a solar energy shade structure wherein the planar solar panel support structure at least partially covers a building or structure [0006]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try having the planar solar panel support structure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635